Order entered January 20, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01254-CV

                              MARTIN L. GRAMAN, Appellant

                                              V.

                               JASON L. GRAMAN, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-51105-2012

                                          ORDER
          On June 16, 2014, Frieda June Graman and Martin L. Graman filed a Joint Notice of

Nonsuit whereby Frieda June Graman nonsuited her claims against Martin L. Graman and

Martin L. Graman nonsuited his claims against Frieda June Graman.           We ORDER the

Honorable Chris Oldner, Presiding Judge of the 416th Judicial District Court of Collin County,

Texas, to sign, WITHIN TEN DAYS OF THE DATE OF THIS ORDER, an order granting

the Joint Notice of Nonsuit. See Greenberg v. Brookshire, 640 S.W.2d 870, 872 (Tex. 1982)

(trial court has no discretion to deny nonsuit and must perform ministerial duty of entering

order).
       We ORDER Andrea Stroh Thompson, Collin County District Clerk, to file, WITHIN

TWENTY DAYS OF THE DATE OF THIS ORDER, a supplemental clerk’s record

containing the trial court’s order granting the Joint Notice of Nonsuit.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Chris Oldner, Andrea Stroh Thompson, and all counsel of record.



                                                      /s/     ELIZABETH LANG-MIERS
                                                              JUSTICE